In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated September 23, 1997, which denied his motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment. There are material issues of fact which require a trial (see, CPLR 3212 [b]). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.